Citation Nr: 1719907	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected right knee, left knee, and lumbar spine disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

During the June 2016 Board hearing, the Veteran and his representative indicated that they wanted to withdraw the appeals as to the issues of entitlement to increased ratings for his service-connected right knee degenerative joint disease, right knee laxity, left knee strain, and lumbar strain with degenerative disc disease. Subsequently, in a September 2016 decision, the Board dismissed the Veteran's claims for the aforementioned disabilities and remanded the issue of entitlement to service connection for hypertension for additional development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA. 


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active service or within one year thereafter and is not otherwise related to his active service.

 2.  The Veteran's hypertension was not caused or aggravated by his service-connected right knee, left knee, and lumbar spine disabilities.  



CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with an April 2010 pre-adjudication letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file.  The records were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant claim decided herein. 

The Veteran was afforded a VA examination in February 2017 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examination and medical opinion in this case are adequate to decide the issue of service connection for hypertension because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examiner provided a rationale for the conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In September 2016, the case was remanded to obtain updated VA treatment records, a VA examination, and a medical opinion.  The RO obtained a VA examination and medical opinion in February 2017 and secured all outstanding VA treatment records.  Thus, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492  (2010).  There has been no allegation otherwise.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.

The Veteran contends that his hypertension is due to constant pain stemming from his service-connected bilateral knee disabilities and his service-connected lumbar spine disability. 

The Veteran does not allege, nor does the evidence show, that the Veteran's hypertension manifested in or is otherwise related to his active service.  In fact, the Veteran has stated that he does not recall having high blood pressure during service or being treated for high blood pressure.  Furthermore, he denied that he was told that he had hypertension during service.  See February 2017 VA examination.  He also testified that he did not have problems with hypertension during service and clarified that he was not seeking service connection for hypertension on a direct basis.  See Board hearing transcript at 5 and 8.   

A review of the Veteran's service treatment records reflects a few elevated blood pressure readings.  However, there is no indication that the Veteran was diagnosed or treated for hypertension during service.  In this regard, the February 2017 VA examiner acknowledged an elevated in-service blood pressure reading of 156/94 in February 1997, but indicated that subsequent blood pressure readings were in the normal range.  The examiner added that the isolated elevation of blood pressure in February 1997 was attributed to an acute upper respiratory condition, including otitis media.   Moreover, the VA examiner noted that the September 1997 separation examination did not reflect a diagnosis of hypertension.  She stated that despite an elevated blood pressure reading of 145/71 at separation, the reading does not meet the VA criteria for a diagnosis of hypertension.  She further explained that the isolated data point of mildly elevated systolic blood pressure at separation from service is insufficient evidence of chronic hypertension. 

There is also no medical evidence showing that the Veteran had hypertension within one year of his military service.  The post-service VA treatment records reflect that the Veteran was assessed with benign essential hypertension in February 2009, more than a decade after separation from service; VA treatment records are otherwise silent for a diagnosis of hypertension prior to 2009.  See February 2017 VA examination.  During his hearing, the Veteran testified that his hypertension developed in the early 2000's, a few years after separating from service.  However, during the February 2017 VA examination, the Veteran stated that he was first diagnosed with and treated for hypertension in 2009 at the Denver VA Medical Center.  Accordingly, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  The February 2017 VA examiner opined that there is no objective evidence that supports a diagnosis of chronic hypertension during service, or at any time prior to 2009.  As previously noted, the examiner explained that isolated data point of mildly elevated systolic blood during service is insufficient evidence of chronic hypertension.  The Board notes that there is no medical opinion of record relating the Veteran's current hypertension to his military service.

For these reasons, the Board finds that hypertension did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Thus, the remaining question is whether the Veteran's hypertension is caused or aggravated by his service-connected right knee, left knee, and lumbar spine disabilities.

The February 2017 VA examiner stated that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  The examiner reviewed the Veteran's VA treatment records and found that there was no correlation between the Veteran's blood pressure readings and the progression of his service-connected knee and back pain.  She reasoned that records showed that, at some VA visits, when the Veteran complained of pain, his blood pressure was in good control with no change in blood pressure medication noted.  In fact, she determined that elevated blood pressure readings correlated to the Veteran's non-compliance with his blood pressure medication rather than any significant pain stimulus.   Furthermore, the Veteran admitted to heavy alcohol use and frequent cocaine use following service, which the examiner stated are well known causes of elevated blood pressure.  The examiner concluded that the use of these substances likely contributed to the Veteran's essential hypertension. 

The Board observes that there is no medical opinion of record relating the Veteran's current hypertension to his service-connected right and left knee disabilities and low back disability. 

The Board has considered the Veteran's statements that his hypertension is secondary to his service-connected bilateral knee and lumbar spine disabilities.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  However, the Board finds that such evidence is not competent to establish the etiology of his hypertension, as that is a complex medical matter outside the knowledge of lay persons. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . "). 

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  His hypertension is also not secondary to his service-connected right knee, left knee, and lumbar spine disabilities.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1326 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.).  Accordingly, the claim for service connection for hypertension is denied.  


ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


